 KANTOR PEPSI-COLA BOTTLING CO. OF BELOIT, WISCONSIN99Kantor Pepsi-Cola Bottling Co. of Beloit, Wisconsinand General Drivers, Dairy Employees andHelpers Local Union No. 579, affiliated withthe International Brotherhood of Teamsters,Chauffeurs, Warehousemen and Helpers ofAmerica. Case 30-CA-5097March 4, 1980DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERSJENKINS AND PENELLOOn November 7, 1979, Administrative LawJudge William H. Dapper issued the attached Deci-sion in this proceeding. Thereafter, the GeneralCounsel filed exceptions and a brief, and Respon-dent filed an opposition brief which supported theAdministrative Law Judge's Decision.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions andbriefs and has decided to affirm the rulings andfindings' of the Administrative Law Judge asmodified herein.The Administrative Law Judge found, and weagree, that Respondent neither unlawfully dis-charged Conklin nor engaged in surveillance, ha-rassment, or interrogation of employees with re-spect to their union activities and sympathies. Wedo not agree with his dismissal of the allegationcharging Lund, Respondent's vice president andgeneral manager, with promising benefits to, andsoliciting grievances from, an employee.Subsequent to Conklin's discharge and Lund'sawareness of union activity among the employees,Lund summoned employee Lenz to his office os-tensibly for the purpose of explaining the circum-stances of Conklin's discharge, but where, accord-ing to Lenz's unrefuted testimony, Lund, in fact,attempted to persuade Lenz to deal directly withRespondent and coupled this with a promise offuture benefits by remarking that "if a lot of peoplewould come in and sit down and talk like we'redoing, we could get a lot of problems solvedaround here, but nobody wants to talk-that therehad been plans for better things in the shop but dueto the situation now he couldn't say anything aboutThe General Counsel has excepted to certain credibility findingsmade by the Administrative Law Judge It is the Board's establishedpolicy not to overrule an administrative law judge's resolutions with re-spect to credibility unless the clear preponderance of all of the relevantevidence convinces us that the resolutions are incorrect. Standard DryWall Products, Inc., 91 NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir.1951). We have carefully examined the record and find no basis for re-versing his findings.248 NLRB No. 12what was going to happen-that this [Coca-Colaunion contract Lund then exhibited] shows youwhat a union would do for you. And you get aunion and you make less money."Lund did not dispute any of the foregoing testi-mony and, in addition, admittedly told Lenz thathe was "surprised that there was an interest in theunion," and that "we have some good thingsplanned" but he could not talk about them. Lundfurther testified, over objection, that his promise of"good things" to come had reference to the immi-nent sale of Respondent to a company which had apension program and which, after acquiring Re-spondent, might provide Respondent's employeeswith a similar program.The Administrative Law Judge, without specifi-cally treating the solicitation portion of the allega-tion, credited Lund's reason for promising benefitsand, on the basis of that subjective test, found noviolation. It is obvious, however, that Lund's unex-pressed thoughts or belief have no bearing on theissue of whether his expressed statements have atendency to interfere with employees' protectedrights. We find, contrary to the AdministrativeLaw Judge, that Lund's expressed statements con-stitute a clear attempt to dissuade employees fromsupporting the Union. Accordingly, we find that,by soliciting Lenz and, through Lenz, the employ-ees, to deal directly with Respondent in return forpromised rewards if they did so, Respondent vio-lated Section 8(a)(1) of the Act.2CONCLUSIONS OF LAW1. The Respondent, Kantor Pepsi-Cola BottlingCo. of Beloit, Wisconsin, is engaged in commercewithin the meaning of Section 2(6) and (7) of theAct.2. By soliciting grievances from and by promis-ing benefits to employee Lenz and, through Lenz,to the other employees, Respondent engaged inunfair labor practices within the meaning of Sec-tion 8(a)(l) of the Act.3. The aforesaid unfair labor practices affectcommerce within the meaning of Section 2(6) and(7) of the Act.THE REMEDYHaving found that Respondent engaged in and isengaging in unfair labor practices in violation ofSection 8(a)(1) of the Act, we shall order Respon-dent to cease and desist therefrom and to take cer-tain affirmative action designed to effectuate thepurposes of the Act.2 Dillingham Marine and Manufacturing Co., Fabri-Value Division. 239NLRB No. 124 (1978); John L. Lutz Welding and Fabricating. Inc., 239NLRB No 83 (1978). 100DECISIONS OF NATIONAL LABOR RELATIONS BOARDORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board hereby orders that the Respondent,Kantor Pepsi-Cola Bottling Co. of Beloit, Wiscon-sin, its officers, agents, successors, and assigns,shall:1. Cease and desist from:(a) Soliciting employee grievances and promisingbenefits to John Lenz, or any other employee forthe purpose of dissuading employees from assistingor becoming members of the Union.(b) In any like or related manner interferingwith, restraining, or coercing employees in the ex-ercise of the rights guaranteed them under Section7 of the Act.2. Take the following affirmative action whichthe Board finds will effectuate the policies of theAct:(a) Post at its plant in Beloit, Wisconsin, copiesof the attached notice marked "Appendix."3Copies of said notice, on forms provided by theRegional Director for Region 30, after being dulysigned by Respondent's authorized representative,shall be posted by it, immediately upon receiptthereof, and be maintained by it for 60 consecutivedays thereafter, in conspicuous place, including allplaces where notices to employees are customarilyposted. Reasonable steps shall be taken by Respon-dent to insure that said notices are not altered, de-faced, or covered by any other material.(b) Notify the Regional Director for Region 30,in writing, within 20 days from the date of thisOrder, what steps Respondent has taken to complyherewith.IT IS FURTHER ORDERED that the complaintherein be, and it hereby is, dismissed insofar as italleges violations not found herein.3 In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursu-ant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National Labor Relations Board."APPENDIXNOTICE TO EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a hearing at which all parties had the oppor-tunity to present evidence, it has been decided thatwe violated the National Labor Relations Act, asamended. We have been ordered to take certainsteps to correct our violation and have been or-dered to post this notice. We intend to abide by thefollowing:The Act, as amended, gives all employees thefollowing rights:To organize themselves into a labor orga-nizationTo form, join, or support unionsTo bargain as a group through representa-tives they chooseTo act together for collective bargainingor other mutual aid or protectionTo refrain from any or all such activitiesexcept to the extent that their employees'bargaining representative and their employerhave a collective-bargaining agreementwhich imposes a lawful requirement thatemployees become union members.In recognition of these rights, we hereby notifyyou that:WE WILL NOT solicit grievances from orpromise benefits to John Lenz or any otheremployee and thereby attempt to dissuade em-ployees from assisting or joining the Union.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce our employ-ees in the exercise of the rights guaranteedunder Section 7 of the Act.KANTOR PEPSI-COLA BOTTLING CO.OF BELOIT, WISCONSINDECISIONSTATEMENT OF THE CASEWILLIAM H. DAPPER, Administrative Law Judge: Thisa proceeding under the National Labor Relations Act, asamended (hereinafter referred to as the Act). Based on acharge filed on February 26, 1979, by the General Driv-ers, Dairy Employees and Helpers Local Union No. 579,affiliated with the International Brotherhood of Team-sters, Chauffeurs, Warehousemen and Helpers of Amer-ica (hereinafter referred to as the Union), a complaintwas issued on March 22, 1979, by the National LaborRelations Board (the Board) charging the Respondent,Kantor Pepsi-Cola Bottling Co. of Beloit, Wisconsin,with violations of Section 8(a)(1) and (3) of the Act.The issues in this proceeding as set forth in the com-plaint are as follows:A. Whether the Respondent violated Section 8(a)(3)and (1) of the Act by discharging, on February 6, 1979,its employee, Sidney P. Conklin, because of his union ac-tivities, and by discriminatorily failing and refusing to re-instate Sidney P. Conklin because of his union activities.B. Whether the Respondent violated Section 8(a)(l) ofthe Act by interfering with, restraining, and coercing itsemployees in the exercise of the rights guaranteed themby Section 7 of the Act: KANTOR PEPSI-COLA BOTTLING CO. OF BELOIT. WISCONSIN011. By the conduct of Rick Riesen on or about January30 and 31, 1979, in surveilling and harassing an employeebecause of that employee's union sympathies and activi-ties.2. By the conduct of Carl Lund, on or about February9, 1979, on two separate occasions by interrogating anemployee regarding that employee's union sympathiesand activities and the union sympathies and activities ofother employees.3. By the conduct of Carl Lund on or about February9, 1979, in promising benefits to and soliciting grievancesfrom an employee.An answer was filed by the Respondent on March 27,1979, admitting certain allegations of fact, but containinga general denial of the violations alleged in the com-plaint.Pursuant to due notice, a hearing was held at Janes-ville, Wisconsin, on August 15 and 16, 1979. The Gener-al Counsel of the Board and the Respondent were repre-sented at the hearing. All parties were given a full op-portunity to be heard, to introduce relevant and materialevidence, to examine and cross-examine witnesses, topresent oral argument, and to file briefs. Briefs were filedby the General Counsel and by Respondent on Septem-ber 21, 1979, and have been fully considered.Upon consideration of the entire record,' the briefs,and my observation of the witnesses and their demeanor,I make the following:FINDINGS OF FACT AND CONCLUSIONS OF LAW1. URISDICTIONThe Respondent (hereinafter sometimes referred to asthe Company) is a Wisconsin corporation engaged in thebusiness of bottling soda drinks from its Beloit, Wiscon-sin, location. During the past calendar year, a representa-tive period, the Respondent purchased and receivedgoods and material valued in excess of $50,000 directlyfrom points located outside the State of Wisconsin.At all times material herein the Respondent is, and hasbeen, an "employer" as defined in Section 2(2) of theAct, engaged in "commerce" and in operations "affect-ing commerce" as defined in Section 2(6) and (7) of theAct, respectively.II. THE LABOR ORGANIZATIONGeneral Drivers, Dairy Employees and Helpers LocalUnion No. 579, affiliated with the International Brother-hood of Teamsters, Chauffeurs, Warehousemen andHelpers of America, is, and has been at all times materialherein, a labor organization within the meaning of Sec-tion 2(5) of the Act.IIIl. STATUS OF SUPERVISORSAt all times material herein the following named per-sons occupied the positions set opposite their names andhave been, and are now, agents of the Respondent,acting on its behalf, and are supervisors within the mean-On September 28, 1979, the General Counsel filed a motion to cor-rect the transcript. The motion is granted, and the transcript is herebycorrected in the manner set forth in the General Counsel's motion.ing of Section 2(11) of the Act: Jacob Kantor, president;Carl Lund, vice president and general manager; and RickRiesen, production manager.IV. THE ALLEGED UNFAIR LABOR PRACTICESA. The Charge That the Respondent Violated Section8(a)(3) and (1) of the Act by DiscriminatorilyDischarging Its Employee, Sidney P. Conklin1. BackgroundKantor Pepsi-Cola employs approximately 68 employ-ees at its Beloit, Wisconsin, plant under the overall su-pervision of Vice President and General Manager CarlLund. The production manager, Rick Riesen, supervisesapproximately 28 lineworkers and truckloaders. Riesenreports directly to Lund.Sidney P. Conklin was interviewed by Rick Riesen onOctober 25, 1978. Conklin was hired by Riesen andbegan working for the Respondent on October 30, 1978,as a production line employee.The record shows that the Respondent has a 90-dayprobationary period for new employees. At the end ofthat period, the Respondent reviews the performance ofthe employee in question to decide whether the employ-ee should be retained. Conklin testified that he did notknow that the Respondent had a 90-day probationperiod. Witnesses Coakley and Lenz, however, both ofwhom are production workers at the Company, wereaware of the 90-day probationary period, and their testi-mony on this point, as well as the testimony of Supervi-sors Riesen and Lund, is accepted as credible.During the 90-day period the Respondent gives stan-dardized raises to new employees after 30 days if theirperformance is satisfactory. The Respondent also givesan annual across-the-board increase to all employees, in-cluding those on probation, once each year at the begin-ning of January. Conklin received both increases.On February 6, 1979, Riesen called Conklin into hisoffice and fired Conklin. Conklin testified that Riesentold him that it was Conklin's 90-day review; and thatConklin's work was poor. Riesen testified that he firedConklin because Conklin had problems in certain mainte-nance assignments; Conklin had a run-in with one of theproduction line supervisors; Conklin falsified certainitems on his employment application; and Conklin failedto adequately perform a truck unloading assignment.2. Conklin's union activitiesThe record shows that on or about December 20,1978, Conklin met with Leonard Schoonover, a repre-sentative of Teamsters Local 579; and received union au-thorization cards from Schoonover at this meeting. Priorto his meeting with Schoonover, Conklin spoke to sever-al employees about the Union. About mid-January 1979,Conklin again spoke to several employees about theUnion.On February 5, 1979, Conklin, during his lunch break,used a company telephone to call Schoonover to arrangea meeting between Schoonover and some of Conklin'sfellow employees. After Conklin arranged the meetingwith Schoonover, which was scheduled for February 8, 102DECISIONS OF NATIONAL LABOR RELATIONS BOARD1979, he mentioned it on February 5, 1979, to four of hisfellow employees.3. Analysis and conclusionIt is found and concluded that the Respondent did notviolate Section 8(a)(3) and (1) of the Act by dischargingits employee Sidney P. Conklin.The complaint charges that the Respondent discrimin-atorily discharged Conklin because of his union activi-ties; and the General Counsel argues that the facts andinferences to be drawn in this case will show that the un-derlying.basis for Conklin's discharge was the Respon-dent's hostility to Conklin's union activities.In order to sustain the charge in question, the GeneralCounsel must show that the Respondent knew thatConklin was engaged in union activities, and that Conk-lin was discharged because of his involvement in thoseactivities. 2I turn now to the question of whether the Respondentknew that Conklin was engaged in union activities.There is no direct evidence showing that the Respondentknew of Conklin's union activities. However, it is wellsettled that a company's knowledge of the union activi-ties of one of its employees can be demonstrated by cir-cumstantial evidence, and that direct evidence is not re-quired. In this proceeding, however, there is no crediblecircumstantial evidence which indicates that eitherRiesen, Lund, or any other management personnel hadany knowledge that Conklin was engaging in union ac-tivities.On brief, the General Counsel cites several events insupport of its contention that circumstantial evidence re-quires the conclusion that the Respondent was aware ofConklin's union activities. Thus, the General Counselurges that Carl Lund's remark to Conklin on February 5,1979, regarding a strike at Warner Brake and Clutch, aneighboring company, constitutes substantial evidencethat Lund knew of Conklin's union activities. Lund's tes-timony, however, persuasively explains why he made theremark in question. In this connection, Lund's testimonyindicates that, on the afternoon of February 5, 1979,Lund was posting a newspaper article on the employeebulletin board regarding the strike at Warner Brake andClutch. Lund testified that it was his long-time practiceto put items of this type on the employee bulletin board.Lund also testified that, as he was posting the article, henoticed that Conklin was standing about 10 or 15 feetfrom the bulletin board, and was looking at what Lundwas doing. Lund testified that Conklin's facial expressionindicated that Conklin wanted to know what Lund wasputting on the bulletin board. According to Lund, hethen walked over to Conklin and said, in essence, thatWarner Brake and Clutch had finally settled their con-tract dispute. Conklin then said, "Oh really?" Lund thensaid to Conklin, "[Y]eah, those damn unions." Lund thenwalked away.Although one could reasonably infer from this incidentthat Lund did not like unions, an inference that Lundmade the remarks because he knew Conklin was engaged2 Guidance d Control Systems Divison, Litton Systems, Inc., 217 NLRB208 (1975).in union activities would not be warranted based on thisincident.The General Counsel on brief also argues that thepresence of Lund and Jacob Kantor in the plant early onthe morning of February 6, 1979 (the day Conklin wasfired), constitutes circumstantial evidence that the Re-spondent knew of Conklin's union activities. The pres-ence of these two officials so early in the morning was,however, credibly explained by Lund's testimony, andcannot reasonably be associated with Conklin's dismissal.With respect to Kantor, Lund testified that Kantor, thepresident of the Company, had returned to Beloit onFebruary 5, 1979, from his winter home, and was intown for meetings in connection with the sale of theCompany to a subsidiary of I. C. Industries.3Lund alsotestified that he was in the plant early on February 6,1979, because it was a Tuesday, and on Tuesdays Lundalways came to the plant early because he held a staffmeeting with his department heads, a practice which hehad followed for more than 10 years.The suggestion by the General Counsel that Lund andKantor were present in the plant early on the morning ofFebruary 6, 1979, to, in some fashion, supervise or moni-tor the discharge of a production line worker is simplynot credible in the abstract, and, in any event, the sug-gestion is specifically refuted by the evidence.Contrary to the contention of the General Counsel,there is no sound basis for inferring that Lund was awareof Conklin's union activities because of any discussionsLund may have had with Helen Coakley, anotherKantor production employee. Coakley testified that shemet with Lund in his office about a week prior to Conk-lin's discharge. If this meeting took place, there wouldhave been an opportunity for Lund to have learned atthat time of Conklin's union activities. However, Lunddenies Coakley's assertion that he met with Coakley inhis offfice a week prior to the discharge of Conklin; andLund's testimony in this respect is more credible thanCoakley's. Thus, Coakley's testimony in its entirety indi-cates confusion on her part concerning dates and times.For example, she testified that the annual raises weregiven in the middle of January, and all of the other wit-nesses, as well as the documentary evidence (G.C. Exh.6) indicate that raises were given on January 2 and 3. Itis therefore reasonable to conclude that Coakley was inerror when she testified that she met with Lund about aweek prior to Conklin's discharge.Even assuming, arguendo, that Coakley did have ameeting with Lund a week prior to Conklin's discharge,there is no reason to conclude that Lund learned at thatmeeting of Conklin's union activities. Thus, Coakley tes-tified that, prior to Conklin's discharge, she had had onlya brief conversation with Conklin about the Union, andthe conversation consisted simply of Conklin askingCoakley her opinion concerning unions. Moreover,Coakley testified that she did not tell Lund about herconversation with Conklin. Finally, Coakley testified thatthe subject of unions was not raised by Lund or by3 Lund testified that Kantor Pepsi-Cola was acquired by .C. Prod-ucts, a wholly owned subsidiary of .C. Industries, and that the deal wassigned on March 30, 1979. KANTOR PEPSI-COLA BOTTLING CO. OF BELOIT. WISCONSIN103Coakley, and there was no discussion at that meetingabout unions.Finally, the General Counsel argues that knowledge ofan employee's union activities may be inferred by thesmall size of the Respondent's facilities. The Respondenton brief correctly argues that the General Counsel's reli-ance on the small-plant doctrine is misplaced. In Bill'sCoal Co., Inc. v. N.L.R.B., 493 F.2d 243, 247 (10th Cir.1974), the court indicated that:The small plant doctrine as first announced was thatin a small plant it is a reasonable inference that evi-dence of union activity brought to the attention of asubordinate management official will in turn bebrought to the attention of higher management offi-cials. Such inference bears on the question as towhether, in a given case, the employer knows of anemployee's union activities and then proceeds todischarge the employee because of such activity.In the instant proceeding, however, the evidence ofunion activity at the plantsite was minimal, and, there-fore, the inference that the Respondent had knowledgeof Conklin's union activities would not be warranted.Thus, the evidence shows that no union meetings wereheld before Conklin's discharge; that no union cardswere distributed inside the plant; that the employees didnot gather in groups to discuss the Union; that only afew employees were involved or approached; that alldiscussions took place on the employee's own time andaway from the working areas; and that no supervisorswere ever in the vicinity when the conversation tookplace.In these circumstances the small-plant doctrine is notapplicable.The General Counsel on brief argues, in essence, thatConklin was not fired for any substantial managerial rea-sons, and that therefore an inference may be drawn thatmanagement knew of Conklin's union activities and firedConklin because of those activities.The record shows that, during the period January I,1978, to March 1, 1979, there were 10 employees otherthan Conklin who were discharged. In each case therewas a serious managerial reason for discharging the em-ployee in question. For example, during that period,three employees were fired for stealing company proper-ty; three employees were fired for poor attendance re-cords; two employees were discharged because therewas no work available for them; one employee was firedfor discharging a fire extinguisher; and another employeewas fired for damaging company property as a result ofgeneral horseplay. Conklin was not fired for any of thosereasons.If it could be shown that Conklin was fired for frivo-lous or manifestly trivial reasons, an inference couldproperly be drawn that there must have been some otherand more substantial reason for discharging Conklin. Al-though Conklin was not fired for stealing, damagingcompany property, or poor attendance, the reasons as-signed by management for discharging Conklin were notfrivolous or trivial. Thus, as previously indicated, Riesentestified that he fired Conklin because Conklin did notseem to work out in the maintenance assignments he hadbeen given; because Conklin had a run-in with one ofRiesen's production line supervisors;4because Conklinhad indicated on his employment application form thathe had been laid off by a previous employer, whereas infact he had been fired; and because on one occasionwhen Riesen told Conklin to unload a truck in thegarage Riesen later observed that Conklin was drinkingcoffee and not doing the work the way he should have.5Finally, the General Counsel argues that the Respon-dent violated Section 8(a)(1) of the Act by dischargingConklin for talking to other employees during workinghours. This charge is without merit. There is no evi-dence to indicate that Conklin was discharged simply fortalking to other employees during working hours. Riesentestified that he did not fire Conklin for talking to otheremployees. It is true that one of the reasons assigned fordischarging Conklin was that he was away from hiswork station talking to other employees during workinghours. The evidence is clear, however, that the problemwas that Conklin was neglecting his work, not that hewas talking with his fellow employees.B. The Charge That the Respondent Violated Section8(a)(1) of the Act by the Conduct of Rick Riesen, Onor About January 30 or 31, 1979, in Surveilling andHarassing an Employeefor Union Sympathies andActivitiesThe employee referred to in this charge is Conklin.The record shows that on or about January 30, 1979,Riesen directed Conklin to unload pallets containingempty cartons from a truck. About 10 or 15 minuteslater, Riesen went to the dock area to check on a secondtruck and saw Conklin standing next to the forklift drink-ing a cup of coffee. Riesen then yelled at Conklin that hewanted the truck unloaded and unloaded fast.On another occasion on or about January 30, 1979,Riesen sent Conklin to shovel snow away from some pal-lets so that they could be loaded onto a truck. About 15minutes later, Riesen found Conklin inside the plant talk-ing to the custodian. Riesen did not accept Conklin's as-sertion that he could not find a shovel.The General Consel argues that Riesen's action onboth occasions constitutes surveillance. This contentionis manifestly without merit. The Respondent correctlypoints out that there is no evidence whatsoever thatConklin was systematically watched and harassed, andthat clearly Conklin was reprimanded for failing to carry4 The supervisor in question was Dale Henthorn. Henthorn testifiedthat, on February 5, 1979, he observed Conklin away from his positionon the production line and asked him why he was not feeding the bottles.Henthorn testified that Conklin hollered out that he knew what he wasdoing. Conklin did not deny the substance of Henthorn's testimony.Conklin did, however, deny that he knew that Henthorn was a supervi-sor. However, in this respect Conklin's testimony is not credible becauseConklin had been employed at the plant for a sufficient period to knowwho the supervisors were; and Coakley testified that there was no ques-tion in her mind that Henthorn was a supervisor and had responsibilitywith respect to the production line.5 Conklin does not deny that this incident occurred, although he insiststhat his coffee drinking did not materially delay unloading the truck. Itwas entirely reasonable, however, for Riesen to have concluded when heobserved Conklin drinking coffee by the side of the truck that Conklinwas not performing the job in the proper manner. 104DECISIONS OF NATIONAL LABOR RELATIONS BOARDout his assigned jobs promptly. Thus, there is no ques-tion that Riesen was simply exercising his normal super-visory responsibilities in insuring that a task which hehad assigned was being performed.C. The Charge That the Respondent Violated Section8(a)(1) of the Act by the Conduct of Carl Lund, Onor About February 9, 1979, on Two SeparateOccasions by Interrogating an Employee RegardingThat Employee's Union Activities and Sympathies andthe Union Sympathies and Activities of OtherEmployeesThe employee named in the charge now under consid-eration is Helen Coakley.Coakley testified that, on February 9, 1979, Lund hadher paged to his office, mentioned the firing of Conklin,and told her of the pitfalls of the Union. According toCoakley, Lund told her that employees would not getany benefits from the Union, and that the employeeswould end up paying out money.Lund concedes that he had a meeting in his office withCoakley shortly after Conklin's firing, and that he hadCoakley paged to his office on the intercom. Lund, how-ever, contends that the meeting was held on February 7,1979. According to Lund, he was making his rounds inthe plant, and when he said good morning to Coakley ather work station, he noticed that her tone of voice wasunusual. Lund then testified that as a result, on that after-noon (February 7, 1979), he called Coakley into hisoffice and asked her why she seemed upset. At the meet-ing in question, Coakley complained about the circum-stances of her recent pay raise, and said that the employ-ees were so upset about the supervisors being "on theirback" that some of them were talking union. Lund testi-fied that this was the first time he had heard any indica-tion of union activity. Both Coakley and Lund testifiedthat Lund indicated to Coakley that in his view unionswere not valuable. However, Coakley did not indicatethat Lund questioned her about her union activities orsympathies.Based on the testimony described above, it is conclud-ed that the charge that Lund interrogated Coakley re-garding her union sympathies and activities and theunion sympathies and activities of other employees hasnot been substantiated. To the contrary, Lund's testimo-ny to the effect that he had noticed in the plant thatCoakley was upset and that he wished to determine thereason for her discontent, is credible.6The second occasion charged in the complaint is de-scribed below. Thus, according to the General Counsel,on February 9, 1979, at or about 7:30 a.m., Lund ap-proached Helen Coakley at her work station and askedher about the union meeting. According to Coakley, sheresponded, "[Y]ou had your spies out." Coakley also tes-tified that Lund asked her who had signed union cards,and she refused to answer except that she confirmed thatshe had signed a card.8 Coakley concedes that, on numerous occasions in the past, Lundasked her into his office to find out what was bothering the employeesgenerally, and Coakley in particular.Lund conceded that he spoke to Coakley at her workstation at or about 7:30 a.m. on the morning of February9, 1979. However, Lund categorily denies that he askedher if she had signed a union card or paid any money.Lund also denies that he heard Coakley say that "[Y]ouhave your spies out." Lund testified that he walked up toCoakley and asked her how she was doing. Coakley thenturned around and said it was not much of a union meet-ing; only a few people showed up; and "1 do not thinkthat it is going to get any place." According to Lund, hejust said, "Oh," and left immediately.Although it might be inferred from this incident alonethat Lund was interrogating Coakley concerning unionactivities, the totality of the evidence militates againstsuch an inference. For one thing, Coakley conceded thatit was not unusual for Lund to be out in the plant area inthe morning making rounds at which time he would stopand speak to various people. Thus, the mere fact thatLund initiated a conversation with Coakley is of nomoment. In addition, Coakley testified that she had onprevious occasions in 1976 or 1977 voluntarily gone intoLund's office and told him that union talk was startingagain. Therefore, it would be consistent with Coakley'spast behavior for her to volunteer to Lund a statementconcerning the Union. Finally, it will be recalled that, inthe February 7, 1979, meeting in Lund's office, Coakleymentioned to Lund that there was union talk in theplant. It is logical to conclude that Coakley's voluntaryreference to the Union in her February 9, 1979, discus-sion with Lund was simply a continuation of the remarksabout unions which she had made to Lund only 2 dayspreviously. Viewed against this background, I findLund's denial that he questioned Coakley about signing aunion card and paying money is credible.In view of the foregoing, it is found and concludedthat the charge that the Respondent violated Section8(a)(1) of the Act by the conduct of Carl Lund on orabout February 9, 1979, on two separate occasions in in-terrogating Helen Coakley regarding her union sympa-thies and activities and the union sympathies and activi-ties of other employees has not been substantiated.D. The Charge That the Respondent Violated Section8(a)(1) of the Act by the Conduct of Carl Lund On orAbout February 9, 1979, in Promising Benefits to andSoliciting Grievances From an Employee.In support of this charge, the General Counsel arguesthat, on February 9, 1979, Lund summoned John Lenz, aproduction line employee in the plant, into his office, andtold Lenz in essence that, if people would come in andsit down and talk like he and Lenz were doing, a lot ofthe problems could be solved, and that there were plansfor better things in the shop in the future. According tothe General Counsel, Lund's conversation with Lenzconstitutes an incident of Respondent promising benefitsto and soliciting grievances from an employee.Lund concedes that he invited Lenz into his office fora discussion. However, Lund recalled the conversationas occurring on February 13, 1979, and Lenz concedesthat he could not remember the specific day although hethinks it was sometime after February 8, 1979. Lund tes-tified that he called Lenz to his office because he knew KANTOR PEPSI-COLA BOTTLING CO. OF BELOIT, WISCONSIN105that Conklin and Lenz were friends; that he sensed thatLenz was unhappy about Conklin's discharge; and thathe wanted to explain the circumstances of the dischargeto Lenz. Lund confirms Lenz' testimony to the effectthat Lund indicated that some good things could becoming, but he could not talk about them at the presenttime. However, Lund credibly testified that he was refer-ring to the imminent sale of the Company to the GeneralBottlers Division of I. C. Industries, a company knownby Lund to provide additional benefits to its employees,including a more favorable pension program. Thus, it isreasonable to conclude that Lund's statement to theeffect that things were going to happen in the plant inthe future was not a statement in response to union ac-tivities, but was simply a reference to the imminent saleof the Company and the benefits which Lund believedwould flow to the employees from that sale. Moreover,Lund's explanation that he called Lenz into his office be-cause he knew Lenz and Conklin were friends, and thathe sensed that Lenz was unhappy because Conklin wasdischarged, is an entirely credible and reasonable expla-nation.In view of the foregoing, it cannot be concluded thatLund was promising benefits to and soliciting grievancesfrom Lenz. Therefore, I find and conclude that thecharge in question has not been substantiated.7[Recommended Order for dismissal omitted from pub-lication.]The brief on behalf of the General Counsel recommended, in its con-cluding paragraph, a number of appropriate remedies, including the pay-ment to Conklin of all moneys lost, plus 9-percent-per-annum interestAttached to the brief was a supplemental brief in support of a remedialinterest rate of 9 percent. In light of the recommended dismissal of thecomplaint in its entirety, the proposed remedies are denied, and the sup-plemental brief is, for the purposes of this case, deemed moot.